Per Curiam,
The libellant and respondent were married in December, 1910, when the husband was 75 and the wife 47 years of age. After living together in apparent amity for two years, the wife left the home, and has continuously remained separated from her husband. The justification for her withdrawal from the home is the controlling question in controversy. The testimony is very conflicting, and after a careful examination of the whole record we adopt the conclusion reached by the learned trial judge, dismissing the libel for the reasons he states in his opinion.
The decree is affirmed.